A writ of error was taken to a judgment in favor of the defendants in an action for damages for the alleged negligence of the defendants in allowing an unsafe condition to exist in a structure constituting an alcove at the entrance to the hotel operated by them in the City of St. Petersburg, Florida. The alcove or recess opened off the street at the entrance to the hotel. The plaintiff, Noyes, was a pedestrian using the sidewalk of the street in front of the hotel, and observing a friend, who was occupying a seat in the alcove, stopped and sat down on the seat in the alcove to converse with his friend. While sitting there a part of the cement stucco, with which the recess or alcove was ceiled, broke loose and fell upon the plaintiff causing the injury of which he complained, and for which he seeks satisfaction in damages.
There was an instructed verdict for the defendants and judgment entered thereon.
This cause having been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and arguments of counsel for the respective parties, and the record having been seen and inspected, and the Court *Page 495 
being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said judgment, it is, therefore, considered, ordered and adjudged by the Court that the said judgment of the Circuit Court be, and the same is hereby affirmed.
Affirmed.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.